Citation Nr: 0527729	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  97-08 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a stomach disorder 
to include an ulcer.

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1990.  He also performed service as a member of the 
reserve.  There is no evidence that he served in Southwest 
Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania which denied entitlement to service 
connection for a stomach disorder to include an ulcer.  This 
claim also arises from a May 1997 rating decision, also by 
the Pittsburgh RO, which denied entitlement to service 
connection for a heart disorder.   The case was remanded in 
April 2000, and August 2003 for further development.


FINDINGS OF FACT

1.  A chronic stomach disorder, to include an ulcer, was not 
demonstrated in-service, and an ulcer was not compensably 
disabling within a year of separation from active duty.

2.   A chronic heart disorder was not demonstrated in-
service, and heart disease was not compensably disabling 
within a year of separation from active duty.  


CONCLUSION OF LAW

1.  A chronic stomach disorder, to include an ulcer, was not 
incurred or aggravated in-service, and an ulcer may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 101(24) 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005) ; 
38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309 (2004).

2.  A chronic heart disorder was not incurred or aggravated 
in-service, and heart disease may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 101(24) 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in January 2002 and 
December 2004 fulfills the requirements set forth under 38 
U.S.C.A. § 5103(a), to include any duty to inform the veteran 
to submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development to include 
the conduct of a VA examination.

The United States Court of Appeal for Veterans Claims (Court) 
has held that a claimant is entitled to VCAA notice prior to 
initial adjudication of the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  In this case, VA issued the 
January 2002 and December 2004 VCAA letters after the initial 
adverse rating decisions.  The Court explained in Pelegrini, 
however, that a failure of an agency of original jurisdiction 
(AOJ) (in this case, the RO) to give a claimant the notices 
required under the VCAA prior to an initial unfavorable 
adjudication of the claim does not require the remedy of 
voiding the AOJ action.  Rather, it is sufficient remedy for 
the Board to remand the case to the AOJ to provide the 
required notice, and for VA to follow proper processes in 
subsequent actions.  Id.

In this case, the Board remanded the case in August 2003.  
The Appeals Management Center provided the required notice by 
December 2004.  The lack of full notice prior to the initial 
decision has been corrected, and any error as to when notice 
was provided was harmless.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (Subsequent notice is sufficient 
provided that the veteran was provided a meaningful 
opportunity to participate in the processing of his claim by 
VA).

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background	

A review of the service medical records reveals that in 
January 1988, the veteran reported complaints of nausea.  The 
impression following physical examination was viral syndrome.

In February 1988, the veteran again reported complaints of 
nausea.  He denied a history of diarrhea.  Physical 
examination led to an assessment of early gastroenteritis. 

At the veteran's September 1990 separation physical no 
complaints or findings pertaining to either a heart or 
stomach disorder were reported.  Physical examination 
revealed a clinically normal heart and abdomen.  

A review of the appellant's service personnel records does 
not show in-service exposure to Trichlorthine.

In October 1991, a radiologist asked whether the appellant 
had a history of cardiac disease due to a "C/T ratio" being 
greater than 50 percent on chest x-ray examination. 

A November 1991 record from Kaiser Permanente notes that the 
appellant was exposed to "Tri" while working at General 
Dynamics.  This chemical was described as like a stain 
remover and the appellant was using it when he noticed 
symptoms of a left sided chest tightness.  He complained that 
his work space was not sufficiently ventilated.

A November 1991 work record reveals similar complaints 
following the use of "Trich" and "Napa."  The impression 
by his employer's physician was that the appellant was 
suffering  from a bronchiospasm secondary to irritation from 
solvents.

Health records from the appellant's employer dated in 
December 1991 note a clinical impression of borderline 
cardiomyopathy.

In March 1992, while serving with the reserve the appellant 
reported that he had a cardiac problem with an enlarged 
heart.  This began during the prior six months.  Physical 
examination revealed no pertinent findings, but the appellant 
was excused from physical training due to possible 
cardiomyopathy.  The veteran was instructed to get his 
medical records from his civilian physician.

In April 1992, after failing to provide his reserve unit the 
private medical record previously requested, the appellant 
reported a history of chest pain since being exposed to 
chemical fumes at work in October 1991.  Physical examination 
led to the assessment of exertional chest pain, with a report 
of borderline cardiomegaly.  The appellant was subsequently 
found physically disqualified for active duty or drill due to 
cardiomyopathy due to Trichlorthine fumes.  He was thereafter 
separated from the reserve.

In May 1996, the veteran was seen for a VA examination.  He 
reported being diagnosed with a peptic ulcer while serving 
with the reserve in 1993.  The examiner noted there were no 
military records available for his review.  The diagnosis 
following a physical examination was a history of peptic 
ulcer disease, occasionally symptomatic.

The veteran was seen for a VA examination in February 1997.  
He reported a history of chest tightness and numbness on 
exertion since 1991.  He reported that he had been told in 
the military that he suffered from an enlarged heart.  A 
chest x-ray revealed a normal heart.  Following a physical 
examination the appellant was diagnosed with a history of 
chest tightness and numbness on exertion.  The etiology was 
judged to be unclear, but the examiner doubted that it was 
cardiovascular in nature due to the appellant's age.  

The appellant testified at a hearing conducted by the RO in 
April 1997.  He reported being treated for an ulcer in 1988, 
and continuing to have periodic symptoms.  The appellant 
stated that he would get the medical records from the 
physician who was treating him for this disorder.  No 
pertinent records were thereafter submitted. 

In January 1999, C. Charles Iannuzzi, M.D., reported that he 
had examined the appellant on two occasions during which time 
he found the appellant to suffer from cardiomyopathy.  Dr. 
Iannuzzi opined that he based this opinion on the fact that 
the appellant was exposed to Trichlorthine gas while washing 
cruise missiles during the Persian Gulf war.

Dr. Iannuzzi filed another statement in June 1999 again 
noting that the appellant suffered from cardiomyopathy due to 
in-service and post service exposure to Trichloethene gas.  

In January 2000, Dr. Iannuzzi reported that he had reviewed 
the appellant's service medical records prior to writing the 
January and June 1999 letters.  He continued to opine that 
the appellant had a cardiac disorder to due exposure to 
Trichlorethylene gas.  

Medical records from the Convair Division of General 
Dynamics, the appellant's civilian employer, show that he 
worked as a missile assembler.

In August 2000, Damond Davis reported that the veteran was 
exposed to Trichlorthine on board the USS Fox.  This chemical 
was reportedly used to clean debris off of Tomahawk cruise 
missiles that were used during the Persian Gulf War. 

In March 2003, the Navy Environmental Health Center reported 
that they did not have any information concerning whether the 
appellant was exposed to Trichlorthine while serving between 
June 1988 and June 1990.  

In April 2005, the Naval Sea Systems Command reported that 
they had no record of the appellant being exposed to 
Trichlorine gas, and that the chemical was unknown in their 
data base.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Active service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident which occurred 
during such training. 38 C.F.R. § 3.6 (2004).

Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as a heart disease or a peptic ulcer, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

To establish service connection, there must be evidence of an 
etiologic relationship, or link, between a current disability 
and events in service or an injury or disease incurred or 
aggravated there.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992). The requisite link between a current disability 
and military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303.

In this case there is no evidence that the appellant suffered 
from a chronic heart disorder, to include cardiomyopathy, or 
a chronic stomach disorder, to include an ulcer, during his 
active duty service.  Further, there is no evidence that the 
appellant suffered from such a disability to a compensable 
degree within one year of his separation from active duty.  
Finally, there is no objective evidence to verify the claim 
that the appellant was exposed during active duty to any 
chemical that has been linked to any claimed disorder.

Rather, the evidence shows that while working as a missile 
assembler for a civilian defense company he was exposed to a 
chemical while cleaning missiles.  This led to the finding of 
an enlarged heart on x-ray study, and a diagnosis of 
cardiomyopathy.  Significantly, however, while the appellant 
was a drilling reservist in 1991, there is no evidence that 
at the time of the exposure he was actually on active duty 
for training or inactive duty for training.  As noted above, 
service connection for reservists is limited to injuries 
sustained while on inactive duty training, and to diseases 
and injuries incurred or aggravated while on active duty for 
training.  38 U.S.C.A. § 101(24).  

With respect to the ulcer disease, while the veteran claims 
that he was diagnosed with an ulcer while serving in the 
reserve in 1993, there is no competent evidence verifying 
this assertion, and there is no evidence showing that the 
disease was first manifested while performing a period of 
active duty for  training.  

In light of the foregoing, the Board finds that service 
connection is not in order for any claimed disability.

In making this decision the Board considered the statements 
offered on the veteran's behalf by Dr. Iannuzzi.  Notably, 
however, the opinions reached are based on a faulty premise.  
That is, Dr. Iannuzzi assumed that the appellant was exposed 
to toxic chemicals while on active duty or while performing a 
period of active duty for training or inactive duty for 
training.  As such, these opinions have no probative value.  
Owens v. Brown, 7 Vet. App. 429 (1995) [Board need not accept 
medical opinion by physician who relied on history provided 
by veteran that is in conflict with the record.]

The Board also considered the appellant's own lay statements 
as well as those presented on his behalf that link the 
claimed disorders to service.  Lay persons who are not 
trained in the field of medicine, however, are not competent 
to offer medical opinions which require specialized knowledge 
and training.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a heart disorder, and a 
stomach disorder, to include ulcer disease, is denied.  



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


